FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofDecember HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ 5 December 2013 HSBC HOLDINGS PLC THIRD INTERIM DIVIDEND FOR 2(FRANCE) PLAN D'EPARGNE The Directors of HSBC Holdings plc have declared the third interim dividend for 2013 of US$0.10 per ordinary share. The dividend is payable on 11 December 2013 to holders of record on 24 October 2013 on the Hong Kong Overseas Branch Register and on 25 October 2013 on the Principal Register or the Bermuda Overseas Branch Register. 78,809,402ordinary shares of US$0.50 each have been allotted by HSBC Holdings plc to those shareholders who elected to receive the scrip dividend alternative. An additional 1,970,877 ordinary shares of US$0.50 each have been allotted in connection with the HSBC (France), Plan d'Epargne, an employee share plan. The shares will be issued on 11 December 2013 and will rank pari passu with the existing issued ordinary shares of the Company. Application has been made to the Financial Conduct Authority for the shares to be admitted to the Official List and to the London Stock Exchange for the shares to be admitted to trading. Dealings are expected to commence on 11 December 2013. Ben J S Mathews Group Company Secretary HSBC Holdings plc SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:05 December 2013
